Citation Nr: 0918919	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  03-11 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed glaucoma to 
include as secondary to the service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for claimed coronary 
vasospasm to include as secondary to the service-connected 
diabetes mellitus.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the right hand.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the left hand.  

5.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the right foot.  

6.  Entitlement to a rating in excess of 10 percent for the 
service-connected diabetic neuropathy of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1970.  He had service in the Republic of Vietnam, and his 
awards and decorations include the Combat Action Ribbon.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in August and 
December 2001 and February 2003.  

The Veteran testified at a hearing before the Undersigned 
Veterans Law Judge at the RO in March 2007.  

These matters were remanded by the Board to the RO in June 
2007 for additional development of the record.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of glaucoma or coronary vasospasm in service or for 
many years thereafter.   

2.  The currently demonstrated glaucoma and coronary 
vasospasm are not shown to be due to any event or incident of 
his active service or to have been caused or aggravated by 
the service-connected diabetes mellitus.  

3.  The service-connected peripheral neuropathy is shown to 
be productive of a disability picture that more nearly 
approximates that of moderate incomplete paralysis of the 
effected nerves of each extremity.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by glaucoma is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor is it proximately due to or the result 
of the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The Veteran's disability manifested by coronary vasospasm 
is not due to disease or injury that was incurred in or 
aggravated by active service; nor may it be presumed to have 
been incurred therein, nor is it proximately due to or the 
result of the service-connected diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

3.  The criteria for the assignment of an initial rating of 
30 percent for the service-connected peripheral neuropathy of 
the right upper extremity (presumed to be the major 
extremity) have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.124a 
including Diagnostic Codes 8715 (2008).  

4.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected peripheral neuropathy of 
the left upper extremity have been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.124a including Diagnostic Codes 8715 (2008).  

5.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected peripheral neuropathy of 
the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.124a including Diagnostic Codes 8720 (2008).  

6.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected peripheral neuropathy of 
the left lower extremity have been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.124a including Diagnostic Codes 8720 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  Examinations have been conducted.  

Notice as to what evidence is needed, as well as the type of 
evidence necessary to establish a disability rating and 
effective date for that disability, has been provided.  
Letters of September 2001, December 2001, January 2003, and 
June 2007, provided pertinent notice and development 
information.  There is no indication that there is additional 
evidence or development that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

For these reasons, the Board finds that development of the 
record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  


Service connection for glaucoma and coronary vasospasm on a 
direct basis and secondary to diabetes mellitus.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., cardiovascular disease) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the Veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.310(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran asserts that the claimed glaucoma and coronary 
vasospasm are due to the service-connected diabetes mellitus. 

The service treatment record is shown to be negative for 
complaints or findings of glaucoma or heart disease including 
coronary vasospasm.  Further, the record also shows that the 
claimed glaucoma and coronary vasospasm were not manifested 
for many years after service.  

The Veteran has submitted no competent evidence to show that 
either glaucoma or coronary vasospasm is due to any event or 
incident of his period of active duty, including his combat 
service in the Republic of Vietnam.  

Moreover, there is no competent medical evidence suggesting 
service connection for glaucoma and coronary vasospasm 
secondary to the service-connected diabetes mellitus, 
including under the Allen theory of aggravation.  

The VA physicians in February 2003 and in May 2008 opined 
that neither disorder was related to the service connected 
diabetes mellitus.  The physician in May 2008 pointed out 
that glaucoma and diabetes mellitus are often coexistent, but 
there is no scientific evidence that supports a theory of a 
causal relationship between them.  

Although the Veteran has claimed that his claimed 
disabilities to his service-connected diabetes mellitus, he 
is a layman and thus does not have competence to give a 
medical opinion on causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The preponderance of the evidence is against the claims of 
service connection for glaucoma and coronary vasospasm on a 
direct or secondary basis.  


Initial ratings in excess of 10 percent for the service-
connected peripheral neuropathy of the upper and lower 
extremities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In a September 2005 rating action, the RO granted service 
connection for peripheral neuropathy.  A 10 percent rating 
was assigned for each of the extremities.  

In reviewing the VA outpatient record, the Veteran reported 
having symptoms that included stinging and burning to the 
hands and feet as early as 2001.  

His complaints continued and an EMG was conducted in March 
2002 and showed no significant evidence of generalized 
peripheral neuropathy.  However, he was prescribed Gabapentin 
for relief of his symptoms.    

A loss of sensation (to vibration, light touch, and 
temperature) involving the upper and lower extremities was 
noted in June 2004.  Nerve conduction studies in July 2004, 
showed that there was no peripheral neuropathy affecting the 
left upper extremity.  Electrodiagnostic findings were 
suggestive of bilateral L5-S1 radiculopathy of mild degree, 
without evidence of denervation.  Differential diagnosis 
included that of axonal tibial nerve neuropathy.  It was also 
noted that early neuropathy was suspected based on abnormal 
sensory nerve studies.  

A July 2004 private physician report noted various diagnoses 
that included "severe" peripheral neuropathy of the upper 
and lower extremities.   

The VA outpatient records show that the Veteran denied 
feeling sensation to touch, pressure, temperature, vibration, 
and pinprick in June 2005.  This was considered unreliable.  
The examiner concluded that there was a functional component 
to the motor testing.  

A VA examination was conducted in June 2005.  The Veteran 
reported having peripheral neuropathy that began 10 years 
previously.  He described nightly occurrence of burning and 
tingling in his hands that had increased in severity.  He was 
wearing diabetic shoes and reported using a cane for the last 
10 years.   

The Veteran's sensation to touch in the lower extremities was 
reported to be markedly reduced.  He had an abnormal gait and 
walked with use of a cane.  He had good motion of the ankles.  
There was no weakness, decreased endurance, or easy 
fatigability on repetitive range of motion study of the 
ankles.  

Regarding the upper extremities, his grip strength was 5/5.  
He had full flexion and extension of the fingers.  There was 
no weakness, decreased endurance, or easy fatigability on 
repetitive range of motion study.   

In July 2005, a VA outpatient report showed that the Veteran 
could not feel any sensation in the extremities on light 
touch, pinprick and vibration.  Significantly, the physician 
noted that he did withdraw on pain stimuli.  The examiner 
commented that the sensation deficit was obviously functional 
rather than organic.  

In providing a summary, the physician commented that the 
physical examination revealed a lot of functional findings 
which suggested that the Veteran's complaints of tingling, 
pain and numbness might have been due to psychiatric etiology 
rather than organic etiology.  

At a September 2005 VA podiatry examination, the sensory 
testing was within normal limits.  

A VA outpatient examination report in July 2007, noted that 
the Veteran's ankle and knee jerks were present.  The 
monofilament testing of the lower extremities was not 
appreciated until the mid-shin.  The physician doubted the 
accuracy.  

A VA examination was conducted in May 2008.  On examination, 
the Veteran's sensation to monofilament was absent from the 
fingertips to mid forearm in the upper extremities and from 
the toes to just above the ankle.  

Vibratory sensation was absent in both hands to the wrist 
level and in both feet to the ankle level.  The upper DTR's 
and patellar reflexes were 2+.  The examiner was unable to 
elicit Achilles tendon reflexes.  Bilateral grip strength was 
5/5.  Strength in the forearms, shoulders and lower 
extremities was 4/5.  

There was no significant loss of motion on range of motion 
studies of the hands, fingers, wrists or ankles.  There was 
increased pain on repetitive motion studies of these joints.  
However, there was no increased weakness, decreased endurance 
or incoordination on repetitive range of motion studies.  
There was minimal movement and stiffness in all toes of both 
feet.  There was no muscle wasting, paralysis or atrophy 
noted on the examination.  

In reporting the diagnostic assessment, the examiners noted 
that the Veteran reported having numbness and tingling in the 
extremities.  The examiners decided not to schedule an EMG 
study because this only detected the presence or absence of 
large peripheral nerve function.  

It was noted that that an EMG did not detect abnormalities in 
the small unmyelinated fibers which are first affected.  The 
diagnoses were those of severe peripheral neuropathy of the 
upper and lower extremities.  

In regard to the upper extremities, under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8715, for rating 
paralysis of the median nerve, mild incomplete paralysis of 
the median nerve in the major or minor extremity warrants a 
10 percent rating.  

Moderate incomplete paralysis warrants a 30 percent rating in 
the major extremity and a 20 percent rating in the minor 
extremity.  

Severe incomplete paralysis warrants a 50 percent rating in 
the major extremity and a 40 percent rating in the minor 
extremity.  

In regard to the lower extremities, under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuritis of the 
sciatic nerve (or paralysis or neuralgia), mild incomplete 
paralysis warrants a 10 percent disability rating; moderate 
incomplete paralysis warrants a 20 percent disability rating; 
moderately severe incomplete paralysis of the sciatic nerve 
warrants a 40 percent rating.  Severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy warrants as 60 
percent rating.  

The service-connected peripheral neuropathy is rated on the 
basis of neuralgia involving of the median nerve of the upper 
extremities and sciatic nerves of the lower extremities.  

The VA examiners in this case have recently described the 
peripheral neuropathy as severe.  Moreover the Board has 
taken into consideration VA physicians' comments regarding 
the Veteran's "small unmyelinated fibers" neuropathy.  

As noted, the VA examiners have indicated that there is 
functional component to the Veteran's described symptoms.  In 
such a case, the Board must rely not only on his reported 
symptoms but also the demonstrated objective clinical 
evidence of record.  

In regard to observed manifestations, the evidence does not 
show clear findings motor dysfunction for any extremity.  
Moreover, the evidence shows no loss of muscle mass, atrophy 
or reduced muscle tone in either upper or lower extremities.  
Thus, given some weakness and apparent impairment of 
reflexes, the service-connected disability picture is shown 
to equate more with moderate incomplete paralysis of each 
nerve and to warrant the next higher rating under Diagnostic 
Code 8715 and 8720.  

Based on the foregoing, the Board finds that the peripheral 
neuropathy is now ratable as 30 percent disabling for the 
right upper (presumed to be the major) extremity, as 20 
percent disabling for the left upper extremity, as 20 percent 
disabling for the left lower extremity and as 20 percent 
disabling for the right lower extremity.  



ORDER

Service connection for glaucoma to include as secondary to 
the service-connected diabetes mellitus is denied.  

Service connection for coronary vasospasm to include as 
secondary to the service-connected diabetes mellitus is 
denied.  

Increased, initial ratings of 30 percent for the service-
connected peripheral neuropathy of the right upper extremity, 
20 percent for the service-connected peripheral neuropathy of 
the left upper extremity, 20 percent for the service-
connected peripheral neuropathy of the right lower extremity, 
and 20 percent for the service-connected peripheral 
neuropathy of the left lower extremity is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


